Case: 08-41249 Document: 00511297974 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 08-41249
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




LAWRENCE D. KENEMORE, JR.,

                                                   Petitioner-Appellant,

versus

KEITH ROY, Warden at FCI Texarkana,

                                                   Respondent-Appellee.




                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 5:08-CV-104




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Lawrence Kenemore, Jr., federal prisoner # 26175-077, was convicted by
a jury of “conspiracy to commit mail fraud, conspiracy to embezzle funds from



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-41249 Document: 00511297974 Page: 2 Date Filed: 11/18/2010

                                   No. 08-41249

employee benefit plans, conspiracy to launder money, mail fraud, embezzlement
from employee benefit plans, money laundering, and making a false statement
to the United States Department of Labor.” See United States v. Kenemore, No.
96-11029, 1997 WL 574971, at *1 (5th Cir. Aug. 28, 1997) (unpublished). Kene-
more filed a petition under 28 U.S.C. § 2241, arguing that his money-laundering
conviction should be invalidated in light of United States v. Santos, 553 U.S. 507
(2008). The district court dismissed the petition because Kenemore did not meet
the requirements for proceeding under the savings clause of 28 U.S.C. § 2255 as
set forth in Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
For the denial of habeas corpus relief, the district court’s findings of facts are
reviewed for clear error, issues of law de novo. Jeffers v. Chandler, 253 F.3d 827,
830 (5th Cir. 2001).
      The district court limited the application of Santos to cases of illegal gam-
bling and did not have the benefit of Garland v. Roy, 615 F.3d 391 (5th Cir.
2010), when it reached that conclusion. Under Garland, id. at 402-04, the dis-
trict court’s narrow interpretation of Santos, limiting it to illegal gambling, is not
correct. Accordingly, the judgment of dismissal of Kenemore’s § 2241 petition
is VACATED. Kenemore’s motion for remand is GRANTED, and the matter is
REMANDED to determine whether, consistent with Garland, his claim falls
within the savings clause of § 2255.
      Kenemore’s motion to have the court take notice of two letters pursuant
to Federal Rule of Appellate Procedure 28(j) is GRANTED. His motion for re-
lease pending appeal is DENIED. See Calley v. Callaway, 496 F.2d 701, 702 (5th
Cir. 1974).




                                          2